PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/385,078
Filing Date: 20 Dec 2016
Appellant(s): Mishra, Shekhar



__________________
Gianni Minutoli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 02, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Response to Argument

Appellant’s Argument: 35 U.S.C. 112 (Arguments, pg. 7)
	The Appellant’s argument recite that the present specification clearly states that the machine learning component is part of the tax logic agent 144 and provides "ML Experiment" as an example of such a component. To the extent the Office considers the machine learning component as "devoid of structure", Appellant submits that a person of ordinary skill in the art would appreciate that the machine learning component is a program within the tax logic agent software module. Therefore, such a component would not have a structure outside of the software module. Thus, the written description requirement is satisfied and the rejection under 35 U.S.C. § 112 (a).
The Appellants arguments are acknowledge, however the arguments are not persuasive. The terms “machine learning component” are recited in the Appellants specification “the tax logic agent 144 may comprise a machine learning (ML) component, such as an ML Experiment, which is capable of implementing tax rules and tax forms into the data structures for use and analysis by the tax logic agent without being manually programmed into the system” (Specification: Paragraph [0032]). The machine learning (ML) component is not recited in the Appellants drawings. The Appellants specification must describe the claimed invention in sufficient detail that a person having ordinary skill in the art can recognized what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does 

Appellant’s Argument: 35 U.S.C. 101: 2A Prong One (Arguments, pg. 11-13)
	The Appellant’s arguments recite that the Examiner’s rejection in Step2A Prong One categorizes the present claims as "methods of organizing human behavior" because the claims allegedly recite an abstract idea of preparing a tax return. Final Office Action at 6. Appellant respectfully disagrees. The Appellant further recites that claims 1 and 11 recite, among other features, a "web service that communicates with the tax preparation system, the web service including a tax logic agent comprising a machine learning component to implement tax rules and tax forms into data structures that are used to analyze current tax form data and current run-time tax data to determine data fields required to complete the tax return, and provide tax information regarding form fields, required fields and completed fields to the tax preparation system." Appellant submits that this feature, and accordingly claim 1, is not a method of organizing human activity because employing a machine learning algorithm to implement tax rules and tax forms into data structures to complete the tax return is a technical step that cannot be characterized as fundamental economic principles or practices, commercial or legal 
The Appellants arguments are acknowledge, however the arguments are not persuasive. The latest office guidance 2019 PEG (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") and the October 2019 Patent Eligibility Guidance Update ("2019 PEG Update")). Prong One of Step 2A with respect to evaluation of a claim that is if the claim is “directed to” an abstract idea. Claims 1 and 11 recite: 
A system for preparing an electronic tax return for a taxpayer, comprising: a tax preparation system including a computer having a computer processor, memory, a storage device for storing tax data, a display, and a tax preparation software application, a web service that communicates with the tax preparation system, the tax preparation software application configured to program the computer to perform a process for preparing an electronic tax return for a taxpayer. The limitations are steps that describe a system for preparing tax returns. Filing taxes falls under the enumerating grouping of certain methods of organizing human activity more specifically fundamental economic principles and practices.  
The limitations of a navigation module configured to transfer data between each of the field mapper module, rules module, and the user interface manager, receiving tax form information from the web service, including form fields for completing tax forms for the electronic tax return being prepared for the taxpayer, the user interface manager receiving the mapping provide tax information regarding form fields, required fields, and the rules module analyzing the tax form information does not take it out of certain methods of organizing because the claims are receiving, transferring (i.e. transmitting), analyzing, storing, and gathering tax data.  
The limitations of prioritizing the required fields to be filled out by the user according to the pre-determined set of prioritization rules to generate prioritized form fields, the rules module applying a first priority to required fields that require the same tax data across different tax 
The limitations of the web service including a tax logic agent comprising a machine learning component to implement tax rules and tax forms into data structures that are used to analyze current tax form data and current run-time tax data to determine data fields required to complete the tax return, and completed fields to the tax preparation system. The limitations are 
In regards to Core Wireless, the Federal Circuit Court ruled that the claims are not abstract, because the application, summary window, and unlaunched state are applied to specific devices, like cell phones. However, the amended claims 1 and 11, as drafted, as discussed above falls under the enumerating group of abstract idea. 
Therefore the Examiner maintains that the claimed invention was properly analyzed for U.S.C. 101 Step 2A-Prong One.

Appellant’s Argument: 35 U.S.C. 101: Step 2A, Prong Two (Arguments, pg. 13- 14)
	The Appellant’s Argument recite that the claims are patent eligible under Step 2A, prong 1. The Appellant’s further recites that claim 1, like the Office’s Example 37, as a whole integrate the alleged judicial exception into a practical application of preparing an electronic tax return for a taxpayer. The improvements can include, for example, using a machine learning component to implement tax rules and tax forms into data structures for analyzing tax data to determine data fields required to complete the tax return.  
The Appellants arguments are acknowledge, however the arguments are not persuasive. The Office’s example 37 recites a specific means or method that solves a problem in an existing technological process. The amended claim 1 including corresponding claim 11, as drafted, are not a technical solution to a technical problem (i.e., improving technology, technological solution). However the amended claim 1 including corresponding claim 11, are a business solution to a business problem (i.e. the steps describe managing financial data (tax information) by collecting, analyzing and selecting orders in an organized manner (priority ranking)). The Appellant’s specification support the above conclusion where it recites “Embodiments of the present invention are directed to systems, methods and articles of 
The additional components in claim 1, and corresponding claim 11, recite tax preparation system, computer processor, memory, storage device, display and additional elements of web service, rules module, field mapper module, tax logic agent, user interface, and a machine learning component. The computer hardware is recited at a high-level of generality (i.e., a generic computer processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. The above is supported in the Appellant’s specification where it recites: “The memory 210 may be or include one or more of cache, RAM, ROM, SRAM, DRAM, RDRAM, EEPROM, SDRAM and other types of volatile or non-volatile memory capable of storing data” (Specification: Paragraph [0031]), “The processor unit 214 may be or include multiple processors, a single threaded processor, a multi-threaded processor, a multi-core processor, or other type of processor capable of processing data” (Specification: Paragraph [0031]), and “one or more of the fixed and/or removable data storage data devices and/or data communications devices connected to a computer (Specification: Paragraph [0050])” . 
The additional element of the machine learning component is recited in the Appellants specification “the tax logic agent 144 may comprise a machine learning (ML) component, such as an ML Experiment, which is capable of implementing tax rules and tax forms into the data structures for use and analysis by the tax logic agent without being manually programmed into the system” (Specification: Paragraph [0032]). The machine learning (ML) component is not recited in the Appellants drawings. The machine learning component is describe in a way where it is a label, linking, that does not show improvement to the invention, in any other technology, or 

 Appellant’s Argument: 35 U.S.C. 101: Step 2B (Arguments, pg. 14-15)
The Appellant’s Argument recite that the claims are patent eligible under both prongs of revised Step 2A, with respect to Step 2B, is similar to the claims at issue in Bascom. v. AT&T (Fed. Cir. 2016), where the Federal Circuit held that the patent for a content filtering system on the internet was valid. In addition, that by taking a prior art making it more dynamic and efficient. ( providing individualized filtering at the ISP server), the claimed invention of Bascom represents a "software-based invention that improve[s] the performance of the computer system itself". The Appellant’s Argument further recite that like Bascom, the present invention of preparing an electronic tax return is considered conventional or generic, the specifically claimed way of doing so is unconventional that a "more efficient and accurate tax return" can be prepared by "utilize[ing] improved data structures having prioritized form fields which provide for more efficient use of computing resources, including more efficient use of the processor, memory and network communications.
The Appellants arguments are acknowledge, however the arguments are not persuasive. The 2019 PEG does not change the Step 2B analysis, which still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. In regards to Step 2B, as recited above the amended claims, as drafted, recite tax preparation system, computer processor, 

Appellant’s Argument: 35 U.S.C. 103 (Arguments, pgs. 15-16)
	The Appellant’s Argument recite that the references (Regan (US20140180883Al), and in view of Gage-Langevin (US20170116179Al) and in further view of Mukherjee (US6314415B1), alone or in combination, fail to teach or suggest essential limitations of independent claims 1 and 11 and therefore all of the appealed claims. The Appellant’s recite that "the web service including a tax logic agent comprising a machine learning component to implement tax rules and tax forms into data structures that are used to analyze current tax form data and current 
The Appellants arguments are acknowledge, however the arguments are not persuasive. The Appellant Specification recitation of the machine learning component as  “the tax logic agent 144 may comprise a machine learning (ML) component, such as an ML Experiment, which is capable of implementing tax rules and tax forms into the data structures for use and analysis by the tax logic agent without being manually programmed to the system” (Specification: Paragraph [0032]). The Appellants specification must describe the claimed invention in sufficient detail that a person having ordinary skill in the art can recognized what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The Appellants specification and drawings does not recite the machine learning component in such a way where the disclosure clearly link the corresponding structure to perform the claimed functions or give a definition of the machine learning component.  Therefore the machine learning component, the broadest reasonable interpretation, is business rules that identifies, learns, rules or apply/implement. In this instance to implement tax rules and tax forms. Therefore, Mukherjee discloses a web service communicating with the tax preparation system (i.e., web browser-based version communicating over a network) (Mukherjee: Column 6 Lines 37-54), the web service including a tax logic agent with a machine learning component (i.e., artificial intelligence applications) to implement tax rules and tax forms into data structures (i.e., rules can alternatively be written in a natural language that allows business rules to be specified) that are used to analyze current tax form data (Mukherjee: Column 5 Lines 1-15; Column 11 Lines 59- 67; Column 12 Lines 1-2) and current run-time tax data (i.e., At run time, display generator 123 asserts or retracts facts based on user responses, and queries the database before displaying a next set of prompts on computer display) to determine data fields required to complete the tax return (Mukherjee: 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.